Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
TwyJuan D. Jenkins appeals the district court’s order dismissing this action without prejudice for failure to comply with a court order. We have reviewed the record and *250find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jenkins v. Wilson, No. 1:15— cv-00313-CMH-IDD (E.D.Va. July 6, 2015). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.